DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GERGETS et al (US 2012/0201041 A1).
Regarding claim 1, GERGETS discloses an exterior aircraft light cover (Figs.2A-2B show light bar 134 mounted on a vehicle 138 where ¶0055 describes including aircraft, Fig.8 shows upper housing 200 described in ¶s0082-0083 and Fig.16 shows transparent top domes/housings 200-1, 200-2, 200-3 
Regarding claim 2, GERGETS discloses wherein the exterior aircraft light housing (lower housing 198, ¶s0082-0083) is a dedicated component (134 in Figs.2A-2B) or a recess formed in a body of an aircraft (¶0055 describes including aircraft).
Regarding claim 3, GERGETS discloses a controller (118 in Fig.1, ¶0051, control unit 152 in ¶0056, controller 160 in Figs.4 & 11, ¶0069, ¶0089) configured for switching \or dimming (via control switch 1304 in Fig.17, ¶0108) the at least one ancillary light source (172 of light bar 134), wherein the controller (160) is configured for switching or dimming (¶0090, ¶0093) the at least one ancillary light source (172) in response to a sensor signal (sensor 1316 in Fig.17, ¶0138) received by the controller (160).
Regarding claim 4, GERGETS discloses a sensor that is one of a light sensor (1316 in Fig.17, ¶0138), a variometer or an accelerometer (sensor 268 in Fig.14, ¶0102), wherein the sensor is configured for supplying a sensor signal to the controller (160 in Fig.13, 264 in Fig.14).
Regarding claims 5 and 6, GERGETS discloses at least one first photovoltaic device (Fig.17 shows solar panel 1402-1 or solar panels 1402) and at least one second photovoltaic device (1402-2, 1402-3 or solar panels 1402), wherein the controller (¶s0137-0142 describing control box 1304 as an automatic control module 1304) is configured for switching and/or dimming the at least one ancillary light source in response to the electric power provided by the at least one first photovoltaic device and the at least one second photovoltaic device, in particular in response to a difference between the electric power provided by the at least one first photovoltaic device and the at least one second photovoltaic device; wherein the controller (¶s0137-0142 describing control box 1304 as an automatic control module 1304) is configured for switching the at least one ancillary light source on if the at least one first photovoltaic device provides more electric power than the at least one second photovoltaic device, and/or wherein the controller is configured for switching the at least one ancillary light source off if the at least one first photovoltaic device provides less electric power than the at least one second photovoltaic device.
Regarding claim 7, GERGETS discloses wherein the at least one ancillary light source (Figs.7A-7B show light beam assemblies 172, ¶0077) is supported (¶0125 describes two circuit boards 196b and 196d shown in Fig.8 each board including two LED heads 172 as oriented in Figs.7A-7B at peripheries of board 168) by (proximity of peripheries of boards 196b and 196d in Fig.8 toward edge of lower and upper housings 198, 200) at least one of the mounting portion (Figs.2A-2B, 4, 8 and 16 show upper housing 200 with bottom periphery mounted to lower housing 198 as a single housing in Figs.2A-2B, as separated as a whole and segments, in Figs. 8 and 16, respectively) and the light transmissive pane (200).
Regarding claim 8, GERGETS discloses wherein the at least one ancillary light source (Figs.7A-7B show light beam assemblies 172, ¶0077) is arranged at a periphery (¶0125 describes two circuit boards 196b and 196d shown in Fig.8 each board including two LED heads 172 as oriented in Figs.7A-7B at peripheries (170b, 170d in Fig.7A) of board 168, corresponding to peripheries of boards 196b and 196d in 
Regarding claim 9, GERGETS discloses a support structure (Fig.16 shows support structures 1406 described in ¶0116 as supporting both the battery pack 1408 and the solar panel 1402-1, 1402-2, and 1402-3), supporting at least one of the at least one photovoltaic device (1402-1, 1402-2, and 1402-3), the at least one electric storage device (battery packs 1408) and the controller.
Regarding claim 10, GERGETS discloses wherein the support structure (Fig.16 shows support structures 1406 described in ¶0116 as supporting both the battery pack 1408 and the solar panel 1402-1, 1402-2, and 1402-3) includes a hood (1406) extending over (relative to undermounted battery packs 1408) a portion of the light transmissive pane (200-1 in Fig.16), wherein the hood (1406) is in particular spaced apart (¶0116 and Fig.16 shows solar panel 1402-1 disposed in a space between dome 200-1 and support structure 1406) from the light transmissive pane (200-1).
Regarding claim 11, GERGETS discloses wherein the at least one electric storage device (¶0095 describes storage device 358) includes at least one supercapacitor (¶0095 describes storage device 358 as a battery or the previously identified ultra capacitor).
Regarding claim 12, GERGETS discloses an exterior aircraft light (Figs.2A-2B show light bar 134 mounted on a vehicle 138 where ¶0055 describes including aircraft), comprising: an exterior aircraft light housing (lower housing 198 shown in Figs.8 and 16); at least one targeted light source (the other of plurality of light heads 172 in Fig.7A described in ¶0125), supported by the exterior aircraft light housing (198); and an exterior aircraft light cover (Fig.8 shows upper housing 200 described in ¶s0082-0083 and Fig.16 shows transparent top domes/housings 200-1, 200-2, 200-3 described in ¶s0113-0116) according to any of the preceding claims.
Regarding claim 14, GERGETS discloses an aircraft (Figs.2A-2B show light bar 134 mounted on a vehicle 138 where ¶0055 describes including aircraft) comprising at least one exterior aircraft light (134) according to claim 12.
Regarding claim 15, GERGETS discloses a method of upgrading or maintaining an exterior aircraft light (light bar 134 in Figs.8 and 16) comprising an exterior aircraft light cover (Fig.8 shows upper housing 200 described in ¶s0082-0083 and Fig.16 shows transparent top domes/housings 200-1, 200-2, 200-3 described in ¶s0113-0116), having a light transmissive pane (200, 200-1, 200-2, 200-3), wherein the method includes: removing the exterior aircraft light cover (Fig.8 show separated 200, Fig.16 show separated 200-1) from the exterior aircraft light (134); and mounting an exterior aircraft light cover (Figs.2A-2B shows assembled light bar 134, Fig.16 shows other domes 200-2 and 200-3 mounted on lower housing 198) according to claim 1 to the exterior aircraft light (134).



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach an exterior aircraft light according to claim 12, wherein the exterior aircraft light is configured to selectively operate as a landing light or as a take-off light, wherein the exterior aircraft light cover is configured to detect at least a portion of the light emitted by the exterior aircraft light in order to switch on the at least one ancillary light source when the exterior aircraft light is operating as a landing light, and to switch off the at least one ancillary light source when the exterior aircraft light is operating as a take-off light.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KHAWAM (US 20190241278 A1) shows in Fig.2c ¶0050 fuselage lights 10 mounted flush on the aircraft fuselage 120 and comprise LED bulbs 12 mounted inside a frame 14, a perforated plate 16 and glass panel 18 cover the LED bulbs 12 and are attached to the frame 14 by bolts 19. FREDERICKS et al (US 6,431,728 B1) show in FIG. 6, an embodiment of a retrofitable aircraft tail recognition light where, the light sources of the embodiments of FIGS. 1-3, and 4-5 are of generally convex shape, the light source 60 of the FIG. 5 embodiment has, in the interest of controlling the field of illumination, a generally concave configuration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 25, 2022
AC